                                                                         r!Lt:o

             IN THE UNITED STATES DISTRICT COURT FOR THE               AUQ'J--w
                       SOUTHERN DISTRICT OF GEORGIA
                              DUBLIN DIVISION                       21)19 JUH-6 PM3:03
REHRIG PACIFIC COMPANY,
                                                                        SQA-i-'-
       Plaintiff,

            V.                                         CV 318-055


POLYMER LOGISTICS (ISRAEL),
LTD. and POLYMER LOGISTICS,
INC.,


       Defendants.



                                    ORDER




       Before the Court is Defendants Polymer Logistics (Israel),

Ltd. ("Polymer Israel") and Polymer Logistics, Inc.'s ("Polymer

US" collectively "Polymer") motion to transfer venue.                (Doc. No.

19.)     Polymer's motion seeks to transfer this case to the United

States    District    Court   for   the   Central   District   of   California

pursuant to 28 U.S.C. § 1404(a). For the reasons set forth below.

Polymer's motion to transfer is GRANTED.



                                I. BACKGROUND


        Plaintiff Rehrig Pacific Company ("Rehrig") filed this action

alleging patent infringement against Polymer for its "RPC Eggs"

crates    (the   "Accused     Products"),    a   reusable   and     collapsible

container used for storage, shipping, and retail display in the

egg industry.       (See Am. Compl., Doc. No. 13, SISl 26-39.)        Rehrig is
a Delaware corporation with its principal place of business in Los

Angeles, California,         yet, it filed this action in the Dublin

Division of the Southern District of Georgia.              (Id. 2 1.)     While

Polymer U.S. maintains a facility in Dublin, it is a Delaware

corporation    with    its    principal   place     of   business   in   Tampa,

Florida.^    (Id. SI 3; Defs.' Br., Doc. No. 19-1, at 3 n.2.)            Polymer

Israel is an Israeli corporation             with   its principal place of

business in Hod Hasharon, Israel.            (Am. Compl. SI 2.)       Although

Polymer Israel is a foreign corporation, it was registered to do

business in California until August 3, 2018, one week after this

lawsuit was filed.      (Decl. of Gideon Feiner (''Feiner Decl."), Doc.

No. 42-1, SI 2.)

     Rehrig alleges that Polymer infringed five of its patents by

making, using, importing, selling, and offering for sale the

Accused     Products that ^'blatantly copy[] patented features" of

Rehrig's own reusable egg containers.          (Id. SI 34-50.)      Polymer US,

unlike Rehrig, maintains its own facilities that receive used egg

containers from its customers, wash the containers, and ship the

sanitized containers back to customers to be reused.                (See First

Decl. of Nany Walsh (^^First Walsh Decl."), Doc. No. 19-2, SI 7.)

Polymer US maintains five wash facilities in the United States,




1 Rehrig alleged Polymer US's headquarters was in Riverside, California, but
Polymer US subsequently clarified that it moved its headquarters from Riverside
to Tampa in 2017.   (Defs.' Br. at 3 n.2.)
including one in Dublin, Georgia and one in Riverside, California,

which is its ^'largest and busiest" facility.             (Id.      7-8.)

     Polymer Israel and Polymer US are separate corporations, each

controlled by distinct boards of directors and executive teams.

(See First Decl. of Danit Cohen (''First Cohen Decl."), Doc. No.

17-2,       9-15.)     Polymer Israel researched, developed, designed,

and manufactured the Accused Products in Israel.                (Second Decl. of

Danit    Cohen   ("Second   Cohen      Decl."),    Doc.   No.   19-3,   55   2-3.)

Polymer Israel sells the Accused Products to Polymer US in what

each contends are arm's length transactions.^              (First Cohen Decl.

5 15; Second Decl. of Nancy Walsh ("Second Walsh Decl."), Doc. No.

17-3, 5 9.)      Polymer US then contracts with customers in the United

States to lease the Accused Products.              (First Walsh Decl. 5 2.)

Polymer Israel does not control how, where, and to whom Polymer US

distributes the Accused Products.            (Feiner Decl. 5 4.)         Polymer

Israel's     CEO,     however,   has     visited    California     on   multiple

occasions to assist Polymer US's business development, including

formulating sales and marketing strategies and attending meetings

with customers.       (Id. 5 5.)

        After Rehrig amended its complaint. Polymer filed a motion to

dismiss for failure to state a claim (doc. no. 18) and a motion to

transfer venue (doc. no. 19).           Polymer Israel also filed a motion



2 Polymer Israel imports the Accused Products through the Port of New York,
(Feiner Decl. i 9.)
to dismiss for lack of personal jurisdiction, with an alternative

request   to   transfer       the   action   to   the   Central      District   of

California in lieu of dismissing it from the case.               (Doc. No. 17.)

Because the Court concludes that transfer under Section 1404(a) is

proper, as discussed below, I will not take up the other two

pending motions.




                              II. LEGAL STANDARD


     28 U.S.C. § 1404(a) provides that ''[f]or the convenience of

parties and witnesses, in the interests of justice, a district

court may transfer any civil action to any other district or

division where it might have been brought."                 Consistent with the

statute, a party moving under Section 1404(a) to transfer venue

must first show the action could have been brought in the proposed

transfer forum.        28 U.S.C. § 1404(a); Aeroquip Corp. v. Deutsch

Co., 887 F. Supp. 293, 294 (S.D. Ga. 1995).

     The moving party must then prove that transfer will serve the

convenience of the parties and witnesses as well as the interests

of justice.     See Internap Corp. v. Noction Inc., 114 F. Supp. 3d

1336,   1339   (N.D.    Ga.    2015).    Nine     factors    guide   the   Court's

analysis on this issue: (1) the convenience of the witnesses; (2)

the location of relevant documents and the relative ease of access

to sources of proof; (3) the convenience of the parties; (4) the

locus of operative facts; (5) the availability of process to compel
the attendance of unwilling witnesses; (6) the relative means of

the parties; (7) a forum's familiarity with the governing law; (8)

the weight accorded to a plaintiff's choice of forum; and (9) trial

efficiency and the interests of justice, based on the totality of

the circumstances.   Id.; see also Manuel v. Converqys Corp., 430

F.Sd 1132, 1135 n.l (11th Cir. 2005).

     A district court is given    wide discretion to ^^adjudicate

motions for transfer according to an individualized, case-by-case

consideration of convenience and fairness."   Stewart Org., Inc. v.

Ricoh Corp., 487 U.S. 22, 29 (1988) (internal quotation omitted).

However, a court may not simply ^^shift inconvenience from the

defendant to the plaintiff."   Internap, 114 F. Supp. 3d at 1339.



                         III. DISCUSSION


     Polymer moved under Section 1404(a) to transfer this case

from the Southern District of Georgia to the United States District

Court for the Central District of California.   (Doc. No. 19.)   In

essence. Polymer contends the parties have a limited connection to

this District, California would be more convenient for potential

witnesses, and the facts underlying the alleged infringement did

not occur in this District.
A. The Transferee Forum



     The   Court must first determine     whether   Rehrig   could   have

brought this action in the Central District of California.            An

action may have been brought in a proposed transferee court if:

^Ml) the court had jurisdiction over the subject matter of the

action; (2)   venue   is proper there; and (3) the defendant is

amenable to process issuing out of the transferee court."        Suomen

Colorize Oy v. DISH Network L.L.C., 801 F. Supp. 2d 1334, 1337

(M.D. Fla. 2011).


     Quite obviously, the Central District of California would

have subject matter jurisdiction over this case the same as in

this Court because the cause of action, patent infringement, arises

under federal law.    28 U.S.C. §§ 1331, 1338.   The Central District

of California   would also    have   personal jurisdiction    over   both

Polymer entities.     Polymer US maintains its ^^largest and busiest"

wash facility in Riverside, California and formerly maintained its

headquarters there.     (First Walsh Decl. ^ 8.)     Polymer US's CFO

admits that the company has maintained a physical presence in

California since 2007.     (Id.)

     Polymer Israel, by its own admission, is also subject to

personal jurisdiction in California.     Polymer Israel, incorporated

and headquartered in Israel, has limited contacts with the United

States, with no employees or offices in this country.          However,
some    of   Polymer   Israel's   marketing    and    sales   of    the   Accused

Products     were   conducted     in    California,     providing    sufficient

minimum contacts for the Central District of California to have

specific jurisdiction over Polymer Israel. (See Feiner Decl. S[ 5.)

Moreover, until August 3, 2018, one week after Rehrig filed its

complaint.     Polymer   Israel    was     registered    to   do    business   in

California.     (Id. i 2.)   Finally, although not determinative in of

itself. Polymer stated it will not challenge personal jurisdiction

or venue in the Central District of California.               (Defs.' Br. at 7

n.7.)

        Regarding venue, 28 U.S.C. § 1400(b) requires patent suits to

be filed in the judicial district             where either the defendant

resides or where the defendant has committed acts of infringement

and has a regular and established place of business.                Unlike other

types of federal actions, patent infringement cases require venue

to be proper for each individual defendant.               See Stontite Prods.

Co. V. Melvin Lloyd Co., 315 U.S. 561, 567 (1942).                        Although

Section 1400(b) is the exclusive provision controlling venue for

patent actions, the Supreme Court has held that ''suits against

aliens are wholly outside the operation of all the federal venue

law, general and special."             Brunette Mach. Works Ltd. v. Kockum

Indus., Inc., 406 U.S. 706, 714 (1972).               Thus, venue is proper

over a foreign corporate defendant in any judicial district, even

in patent infringement actions.           Id.; 28 U.S.C. § 1391(c)(3).
     Polymer Israel, a foreign defendant, may be sued in the

Central District of California.^          Similarly, venue is proper with

respect   to   Polymer     US   because    it    maintains   a   regular   and

established place of business — its Riverside wash facility — and

has committed acts of infringement by selling and marketing the

Accused Products in California.           Finally, both Polymer entities

are amenable to process in the Central District of California, in

fact. Polymer Israel was served there in this case.              (Doc. No. 6.)

In sum, this action could have been brought in the Central District

of California.


B. Convenience Factors



      The Court next turns to the nine Section 1404(a) factors to

determine whether transfer to the Central District of California

is warranted.     At the outset, the Court notes that the parties'

relative means and the transferee forum's familiarity with the

governing law are both neutral factors, as conceded by all parties.

      1. Witness Convenience


      Convenience    for   potential      witnesses   is   perhaps   the   most

important factor      in considering       a    motion to transfer,    with   a

specific focus on key witnesses.               Internap, 114 F. Supp. 3d at




3 Polymer Israel implicitly recognizes venue would be proper in any judicial
district based on its decision to move to transfer venue under Section 1404(a)
for convenience, rather than under Section 1406(a), which is invoked where venue
is improper in the plaintiff's chosen forum.
1340; Huntley v. Chi. Bd. of Options Exch./ 132 F. Supp. 3d 1370,

1372-73 (N.D. Ga. 2015). There is an important distinction between

party and non-party witnesses because ^^party witnesses are assumed

to be more willing to testify in a different forum than non-party

witnesses."    Internap, 114 F. Supp. 3d at 1340 (internal quotation

omitted).     Accordingly, the convenience of non-party witnesses

carries more weight in the transfer analysis.

     The    parties   focus   on   several   witnesses   who   invented   or

prosecuted    Rehrig's five patents at issue.            William P. Apps,

Cynthia R. Meissen, and Jon Kalin'* are all current Rehrig employees

living or working in the Atlanta area.        John Bobel Zelek, Roger S.

Hsu, and Konstantine J. Diamond each reside in the Los Angeles

area, and of those three only Mr. Hsu is a current Rehrig employee.

Rehrig also identified its Atlanta area customer Toscoa, whose

employees may provide relevant testimony.           The remaining named

witnesses reside in Houston, Chicago, Pennsylvania, and Michigan.

Finally, while Polymer does not identify any specific individuals,

it contends all its potential witnesses reside in Israel, Los

Angeles, or Tampa.

     The Court concludes that this factor supports transfer.         Three

of the four Atlanta witnesses are employees of Rehrig, whereas two

of the three Los Angeles witnesses are non-party witnesses, whose



^ Mr. Kalin works on the "sales/customer side" of Rehrig's operation but is
nevertheless a key witness for Rehrig. (Pl.'s Br. at 6.)
convenience is given more weight.          Further, although Atlanta is

undoubtedly closer to Dublin than it is to Los Angeles, Atlanta is

not part of the Southern District of Georgia.           As it stands, Rehrig

has not named any witnesses within this District.              Moreover, none

of Polymer's witnesses reside in this District, but at least some

are located in the Central District of California.                Altogether,

the fact that there are more non-party witnesses within the Central

District of California, and no witnesses within Southern District

of Georgia favors transfer.


      2.   Location   of   Relevant   Documents   and   Ease   of   Access   to
      Sources of Proof


      In patent infringement cases, most of the relevant evidence

comes from the accused infringer, and, thus, the place where the

defendant's documents are kept favors transfer to that forum.                See

In   re Genentech, Inc., 566 F.3d 1338, 1345 (Fed. Cir. 2009).

Polymer    Israel,    as    the   entity   that    researched,      designed,

developed, and manufactured the Accused Products, maintains its

documents in Israel, which renders the location of those documents

a non-factor.     Polymer US maintains its electronic files on a

server in Riverside, California, favoring transfer.              (First Walsh

Decl. SI 6.)     The Court recognizes, however, that the ease of

electronic     document      production    significantly        reduces      the

importance of where files are located.




                                      10
      other       sources       of   proof,    such    as   product   samples,      weigh

marginally in favor of transfer.                As to the Accused Products, they

are used nationwide and both this District and the Central District

of    California         have    wash    facilities         containing     the    Accused

Products.         But, the record contains no evidence that Rehrig has

any of its own products in this District.                        Unlike the Central

District of California, Rehrig has no physical locations here and

only identified customers in the Atlanta area — which is not a

part of this District — that use its products.                             However, the

apparent collapsible and portable nature of both parties' products

make transportation to any courthouse relatively easy.                           Overall,

the ease of electronic discovery and transportation of the products

at issue make this a neutral factor.


       3. Party Convenience


       Rehrig is a Delaware corporation with its headquarters in Los

Angeles.      As Polymer points out, Rehrig's headquarters is located

only six      miles from the            Central      District of California's         Los

Angeles courthouse.              (Decl. of Joseph D. Rutkowski ("Rutkowski

Decl."), Doc. No. 19-4, SI 20, Exs. 3, 19.)                    Further, Rehrig has no

offices      or    any    other      apparent       connection   to   this       District.

However, Rehrig made a deliberate choice to forego litigating in

its   home    district      and      instead   filed    this   case   in   Dublin.     As




                                               11
discussed more fully below, the Court must give some deference to

that decision.


      Polymer Israel will be inconvenienced regardless of whether

this case is litigated in Georgia or California.                 As Rehrig states,

^'[i]t's a long trip either way."              (Pl.'s Br., Doc. No. 25, at 8.)

Polymer US maintains facilities in this District and in the Central

District of California.         Until 2017, Polymer US was headquartered

in   Riverside,      California,^    but    has    since      relocated    to    Tampa,

Florida.    (Defs.' Br. at 3 n.2.)             While Polymer US's headquarters

is closer to this District, its significant presence in the Central

District of California makes it only slightly more inconvenient to

litigate in that forum.

      Overall, even recognizing that Rehrig's choice of forum shows

that it does not mind the inconvenience of litigating in Dublin,

the Court cannot ignore         Rehrig's proximity to the Los Angeles

courthouse     and     its    substantial         connections     to      that       area,

particularly    in    light   of    its    lack    of   any    connection       to   this

District.    See Aeroquip Corp., 887 F. Supp. at 295 (transferring

case from Georgia to California based, in part, on Ohio plaintiff

not having any connection to Georgia and the defendant and its

accused product's substantial ties to California).                     Accordingly,

this factor weighs narrowly in favor of transfer.



5 Rehrig's Amended Complaint lists Polymer OS's Riverside office as its principal
place of business.    (Am. Compl., 2 3.)

                                          12
    4. Locus of Operative Facts


    In patent infringement cases, the locus of operative facts is

where the defendant designed, developed, manufactured, marketed,

and sold the alleged infringing product.         Internap, 114 F. Supp.

3d at 1341 (citing Polyform A.G.P. Inc. v. Airlite Plastics Co.,

2010 WL 4068603, at *5 (M.D. Ga. Oct. 15, 2010)).          Many courts

refer to this location as the ^'center of gravity," that being

^^where the accused product was designed and developed."         Trace-

Wilco, Inc. V. Symantec Corp., 2009 WL 455432, at *2-3 (S.D. Fla.

Fed. 23, 2009) (collecting cases).        Also relevant is the location

where the defendant made marketing and sales decisions, but not

necessarily ^^just the location of any particular sales activity."

Id. at *3 (internal quotation omitted).

     Here,    the   Accused    Products   were   researched,   designed,

developed, and manufactured in Israel, and the sales and marketing

decisions were made in Israel, California, and Florida.          (Second

Cohen Decl.     2-3, 6.)      So, while the development of the Accused

Products did not occur in the proposed transferee forum, much of

the sales and marketing decisions did occur there.        Rehrig argues

that sales and marketing occurred in Florida, not California.

However, prior to October 2017 — less than one year before this

case was filed — both Polymer Israel and Polymer US made sales and

marketing decisions in California.         It was only when Polymer US

moved its headquarters to Tampa that Polymer shifted its sales and

                                    13
marketing    to      Florida.        Further,       because   the       development     and

manufacture of the Accused Products did not occur in an available

transferee     forum,     the    location         where    much    of    the   sales    and

marketing decisions were made becomes the next best locus of

operative facts.

       Rehrig argues some of its patents were developed in the

Atlanta    area,      shifting       the    locus    of    operative      facts    to   the

^^Atlanta/Dublin area."          {Pl.'s Br. at 9-10.)             Yet, the location of

patent development is not the relevant inquiry, rather it is the

location where the defendant developed its products and engaged in

other infringing activities.                 See Internap, 114 F. Supp. 3d at

1341     (^^Courts    look      to    the    location       [of] . . . the         design,

development, marketing, manufacture, and sale of the defendant's

accused product         to   determine       the     locus    of    operative      facts."

{emphasis     added)).          Moreover,      even       assuming      Rehrig's    patent

development activity in Atlanta was relevant, that activity did

not occur in this District.                Cf. Polyform, 2010 WL 4068603, at *5

('MT]he Court cannot comprehend how manufacturing activities in

Florida should be considered activities in the Middle District of


Georgia for purposes of determining whether the locus of operative

facts is in the Middle District of Georgia or the District of

Nebraska.").

       Finally, although the Accused Products are serviced at the

Dublin    wash    facility, there is              no development, manufacturing,


                                             14
sales, or marketing occurring at that facility.                  Even so. Polymer

US's Riverside wash facility sees more activity than the Dublin

location   and   has    been    in   service for       nearly   a   decade longer.

Moreover, Georgia is not a source of substantial revenue for

Polymer    US, as it derives only about 2% of its revenue from

customers in the state. (Second Walsh Decl. H 3.)                   At bottom, the

facts underlying the alleged infringement occurred in Israel,

California, and Florida; not in Georgia.                 For that reason, this

factor favors transfer.


     5. Availability of Process to Compel Witness Attendance


     As shown above, more key non-party witnesses are in California

than in Georgia.       Moreover, Rehrig concedes that this factor weighs

slightly in favor of transfer.                   (Pl.'s Br. at 11.)      The Court

agrees.



     6. Plaintiff's Choice of Forum


     Generally,        courts        give    considerable       deference    to   a

plaintiff's choice of forum, and, consequently this factor weighs

in favor of transfer.          See Robinson v. Giarmarco & Bill, P.C., 74

F.3d 253, 260 (11th Cir. 1996).             The relevant question is how much

weight should be afforded. "[WJhere a plaintiff has chosen a forum

that is not its home forum, only minimal deference is required,

and it is considerably easier to satisfy the burden of showing

that other considerations make transfer proper."                    Suomen Colorize



                                            15
Oy, 801   F.   Supp.   2d    at   1338    (quoting    Cellularvision     Tech.   &

Telecomm., L»P. v. Alltel Corp., 508 F. Supp. 2d 1186, 1189 (S.D.

Fla. 2007)).    Further, where the operative facts underlying the

cause of action      did    not occur in the forum, courts show             less

deference to a plaintiff's choice.             Internap, 114 F. Supp. 3d at

1342; Capella Photonics, Inc. v. Cisco Sys., Inc., 2014 WL 3673314,

at *6 (S.D. Fla. July 23, 2014); Laitram Corp. v. Morehouse Indus.

Inc., 1994 WL 97819, at *4 (E.D. La. Mar. 21, 1994) (^MD]istrict

courts may disregard plaintiff s choice of forum in cases involving

claims of patent infringement.")

      Accordingly, while this factor disfavors transfer, its weight

is substantially muted by the fact that Rehrig is not incorporated

or   headquartered     in   Georgia      nor   does   it    have   any   apparent

connection to this District.             Moreover, as previously discussed,

the locus of operative facts is not Dublin.                The Accused Products

were developed and manufactured in Israel, and they are marketed

and sold from Israel, California, and Florida.                Again, the Court

struggles to see what the connection is to this District beyond

Polymer OS's Dublin facility, which does not develop, manufacture,

market, or sell the Accused Products.


      7. Interests of Justice



      This factor most strongly favors transfer for two reasons.

First, the Court has serious doubts over whether it may exercise



                                         16
personal jurisdiction over Polymer Israel based on a review of its

motion to dismiss under Rule 12(b)(2).                           (See Doc. Nos. 11, 26,

40.)     Polymer Israel is not registered to do business in Georgia;

has no offices, employees, or bank accounts in the state; and it

pays no taxes here.              (First Cohen Decl. SISl 3-7.)              Despite Rehrig's

attempts to treat Polymer Israel and Polymer US as a single entity,

the two recognize all corporate formalities and must be treated as

distinct.       See Consol. Dev. Corp. v. Sherritt, Inc., 216 F.Sd 1286,

1293 (11th Cir. 2000) ("'It is well established that as long as a

parent     and    a    subsidiary       are      separate        and     distinct    corporate

entities,       the    presence       of    one    in     a    forum     state     may   not   be

attributed to the other."). Polymer Israel and Polymer US maintain

distinct executive teams, separate boards of directors,® each

manages its own day-to-day activities, and they deal in arm's

length transactions.              (See First Cohen Decl.                  9-15; Feiner Decl.

1 13.)


        Further, Polymer Israel does not manufacture, sell, or import

any of the Accused Products in Georgia.                          While Rehrig introduced

evidence to show Polymer Israel imports goods through the Savannah


® While Polymer US and Polymer Israel maintain separate boards of directors,
they do share two directors. (Feiner Decl. I 13.)  Even so, each board has an
additional two distinct directors.                (Id.)       Further,   sharing   board members
cannot, by itself, allow a court to use a subsidiary's in-state contacts to
supply personal jurisdiction over the foreign parent corporation. See Consol.
Dev. Corp., 216 F.3d at 1293 ("Where the subsidiary's presence in the state is
primarily for the purpose of carrying on its own business and the subsidiary
has preserved some semblance of independence from the parent, jurisdiction over
the    parent   may   not   be   acquired   on    the   basis    of local    activities   of the
subsidiary." (internal quotation omitted) (emphasis added)).

                                                 17
Port, Polymer Israel subsequently clarified that all shipments of

the    Accused   Products   are   sent through       the   Port       of   New   York.

(Feiner Decl. 5 9.)       Consistent with the Polymer entities dealing

in arm's length transactions. Polymer Israel does not control where

Polymer US distributes the Accused Products, who it distributes

to, or dictate how Polymer US uses the Accused Products.                          (Id.

5 4.)    Suffice it to say. Polymer Israel has little to no contacts

with Georgia, making the exercise of personal jurisdiction over it

by this Court problematic.

        Moreover,   because    Polymer     Israel     researched,          designed,

developed, and manufactured the Accused Products, the possibility

of Rehrig obtaining full relief would be significantly impaired if

the Court dismisses Polymer Israel instead of transferring the

case to the Central District of California,                 which, by Polymer

Israel's own admission, would have personal jurisdiction.                          Not

only    does   transfer   to   California    serve    Rehrig's interests in

obtaining full relief, it prevents the parties and the Court from

spending any further resources resolving jurisdictional issues,

including having to conduct jurisdictional discovery.

        Courts routinely transfer venue under Section 1404(a) where

there is a substantial question             as to    whether      a   defendant is

subject to their jurisdiction.       See, e.g.. Convergence Tech. (USA),

LLC V. Microloops Corp., 711 F. Supp. 2d 626, 643 (E.D. Va. 2010)

(transferring from Virginia to California in Virginia plaintiff's


                                      18
patent infringement suit against Taiwanese manufacturer. Hong Kong

distributor, and California distributor); Fort Knox Music, Inc. v.

Baptiste, 139 F. Supp. 2d 505, 511 (S.D.N.Y. 2001); Datasouth

Comput. Corp. v. Three Dimensional Tech., Inc., 719 F. Supp. 446,

453   {W.D.N.C.       1989);    Terukuni       Kaiun     Kaisha,      Ltd.       v.   C.R.

Rittenberry & Assocs., 454 F. Supp. 418, 422-23 (S.D.N.Y. 1978).

      Second,   the    Central       District    of    California     has    a    greater

interest in protecting Rehrig's patents from infringement because

it is headquartered in that district.                       While Rehrig correctly

points out that this Court has a significant interest is abating

patent   infringement        occurring      in   the        District,     the     Accused

Products are used nationwide, including in the Central District of

California.     Because of the Accused Products' nationwide reach,

all districts share this interest.               However, the Central District

of California holds the additional interest in protecting one of

its   local     corporations         from      alleged       patent      infringement.

Considering     all    the     circumstances,         the    Court       concludes     the

interests of justice would be served by transfer to the Central

District of California.




                                    IV. CONCLUSION


      As discussed above. Polymer has carried its burden under 28

U.S.C. § 1404(a) by showing this action could have been brought in

the   Central   District       of   California    and       that   the    nine    Section


                                          19
1404(a) factors weigh in favor of transfer.     The convenience of

the witnesses and the parties as well as the Court's doubts about

its ability to exercise personal jurisdiction over Polymer Israel,

when combined, demonstrate that transfer is proper.     Therefore,

Polymer's motion to transfer (doc. no. 19) is GRANTED, and it is

ORDERED that this case be TRANSFERRED to the United States District

Court for the Central District of California.


     ORDER ENTERED at Augusta, Georgia, this          day of June,

2019.




                                     UNITED STATED DISTRICT JUDGE




                                20
